In re McNamara, Shirley Secy.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 87CA- 1370; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 293152.
Prior report: La.App., 536 So.2d 1290.
Writ granted. The judgment of the Court of Appeal is vacated. For the reasons discussed in Judge Shortess’ dissenting opinion to the Court of Appeal’s ruling, summary judgment is inappropriate. The case is remanded to the district court for further proceedings.